                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


CROWN PARTS AND MACHINES,                         CV 17-102-BLG-TJC
INC., doing business as H-E Parts
International,
                                                  ORDER OF DISMISSAL
                    Plaintiff,                    WITH PREJUDICE

vs.

EURO MACHINE TOOL COMPANY
INC.; FRANK TURI,

                    Defendants.



      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 60),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      IT IS ORDERED.

      DATED this 13th day of March, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
